Name: Commission Regulation (EEC) No 3086/92 of 27 October 1992 re- establishing the levying of customs duties on products of category 72 (order No 40.0720), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 311 /528 . 10 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3086/92 of 27 October 1992 re-establishing the levying of customs duties on products of category 72 (order No 40.0720), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply whereas, in respect of products of category No 72 (order No 40.0720), originating in Brazil, the relevant ceiling amounts to 1 89 000 pieces ; Whereas on 19 May 1992 imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category(unit) CN code Description 40.0720 72 6112 31 10 Swimwear, of wool, of cotton or of man-made (1 000 pieces) 6112 31 90 fibres 611239 10 6112 39 90 611241 10 6112 4190 6112 49 10 6112 49 90 6211 11 00 6211 12 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, D. 1 ). No L 311 /6 Official Journal of the European Communities 28 . 10. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission